 



EXHIBIT 10.5

EAGLE MATERIALS INC.
INCENTIVE PLAN

DIRECTOR RESTRICTED STOCK UNIT AGREEMENT

          This restricted stock unit agreement (the “Restricted Stock Unit
Agreement” or “Agreement”) entered into between Eagle Materials Inc., a Delaware
corporation (the “Company”), and                    (the “Grantee”), a director
of the Company, with respect to a right (the “Award”) of                   
units (“Restricted Stock Units”) representing shares of Common Stock (as defined
in the Eagle Materials Inc. Incentive Plan (the “Plan”)) granted to the Grantee
under the Plan on                    (the “Award Date”), such number of units
subject to adjustment as provided in the Plan, and further subject to the
following terms and conditions:

          1. Relationship to Plan.

          This Award is subject to all of the terms, conditions and provisions
of the Plan and administrative interpretations thereunder, if any, which have
been adopted by the Company’s Compensation Committee (“Committee”) and are in
effect on the date hereof. Except as defined herein, capitalized terms shall
have the same meanings ascribed to them under the Plan. For the purposes of this
Restricted Stock Unit Agreement:

          (a) “Restricted Period” means the period commencing on the Award Date
and ending on the date that the Restricted Stock Units become fully payable in
accordance with Section 2.

          (b) “Retirement” means termination of service on the Board at the
Company’s mandatory retirement age in accordance with the Company’s Director
Retirement Policy or earlier on such terms and conditions as approved by the
Committee.

          2. Payment.

          (a) The Restricted Stock Units shall become payable as soon as
administratively possible following the earlier of (i) Grantee’s Retirement or
(ii) Grantee’s death.

          (b) Change in Control. This Award shall become fully payable without
regard to the limitations set forth in subparagraph (a) above, provided that the
Grantee has served as a Director since the Award Date, upon the occurrence of a
Change in Control (as defined in Exhibit A to this Agreement) unless either
(i) the Committee determines that the terms of the transaction giving rise to
the Change in Control provide that the Award is to be replaced within a
reasonable time after the Change in Control with an award of equivalent value of
shares of the surviving parent corporation or (ii) the Award is to be settled in
cash in accordance with the last sentence of this subparagraph (b). Upon a
Change in Control, pursuant to Section 16 of the Plan, the Company may, in its
discretion, settle the Award by a cash payment that the Committee shall
determine in its sole discretion is equal to the fair market value of the Award
on the date of such event.

1



--------------------------------------------------------------------------------



 



          3. Forfeiture of Award.

          Except as provided in any other agreement between the Grantee and the
Company, if the Grantee’s service terminates other than by reason of Retirement,
death or Change in Control, all Restricted Stock Units, and all Dividend
Equivalent Amounts (as defined in Section 4) attributable thereto, as of the
termination date shall be forfeited.

          4. Dividend Equivalent Payments.

          During the period of time between the Award Date and the earlier of
the date the Restricted Stock Units paid or are settled, the Restricted Stock
Units will be evidenced by book entry registration. As of each date that
dividends are paid with respect to Common Stock, the Grantee shall have a number
of additional Restricted Stock Units credited to his account with respect to
such dividends. The additional Restricted Stock Units credited with respect to
such dividends shall be determined by having a Fair Market Value equal to the
amount of the dividend paid per share of Common Stock as of such dividend
payment date multiplied by the number of Restricted Stock Units credited to the
Grantee’s account immediately prior to such dividend payment date and divided by
the Fair Market Value of the Common Stock on such dividend payment date.

          5. Timing and Form of Payment.

          The Grantee may be given the opportunity to timely elect to receive
the Award pursuant to an election form, and subject to such terms and conditions
set forth in such form as prescribed by the Committee (“Election Form”). The
Grantee may timely elect to further defer receipt of the Award in such time and
manner, if any, as prescribed by the Committee in its sole and absolute
discretion.

          Notwithstanding anything herein to the contrary including the
Grantee’s election pursuant to an Election Form, the Company reserves the right
to pay the value of the vested Restricted Stock Units, to the extent not yet
paid, to the Grantee in the form of shares of Common Stock or an equivalent cash
payment at any time following vesting of the Award.

          6. Delivery of Shares.

          The Company shall not be obligated to deliver any shares of Common
Stock if counsel to the Company determines that such sale or delivery would
violate any applicable law or any rule or regulations of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which the Common Stock is listed or
quoted. The Company shall in no event be obligated to take any affirmative
action in order to cause the delivery of shares of Common Stock to comply with
any such law, rule, regulations or agreement.

2



--------------------------------------------------------------------------------



 



          7. Notices.

          Notice or other communication to the Company with respect to this
Award must be made in the following manner, using such forms as the Company may
from time to time provide:

          (a) by electronic means as designated by the Committee;

          (b) by registered or certified United States mail, postage prepaid, to
Eagle Materials Inc., Attention: Secretary, 3811 Turtle Creek Blvd., Suite 1100,
Dallas, Texas 75219; or

          (c) by hand delivery or otherwise to Eagle Materials Inc., Attention:
Secretary, 3811 Turtle Creek Blvd., Suite 1100, Dallas, Texas 75219.

          Notwithstanding the foregoing, in the event that the address of the
Company is changed, any such notice shall instead be made pursuant to the
foregoing provisions at the Company’s current address.

          Any notices provided for in this Restricted Stock Unit Agreement or in
the Plan shall be given in writing or by such electronic means, as permitted by
the Committee, and shall be deemed effectively delivered or given upon receipt
or, in the case of notices delivered by the Company to the Grantee, five days
after deposit in the United States mail, postage prepaid, addressed to the
Grantee at the address specified at the end of this Agreement or at such other
address as the Grantee hereafter designates by written notice to the Company.

          8. Assignment of Award.

          Except as otherwise permitted by the Committee, the Grantee’s rights
under the Plan and this Restricted Stock Unit Agreement are personal; no
assignment or transfer of the Grantee’s rights under and interest in this Award
may be made by the Grantee other than by will, by beneficiary designation, by
the laws of descent and distribution or by a qualified domestic relations order;
and this Award is payable only to the Grantee during his lifetime.

          After the death of the Grantee, payment of the Award shall be
permitted only to the Grantee’s executor or the personal representative of the
Grantee’s estate (or by his assignee, in the event of a permitted assignment)
and only to the extent that the Award was payable on the date of the Grantee’s
death.

          9. Stock Certificates.

          Certificates representing the Common Stock issued pursuant to the
Award will bear all legends required by law and necessary or advisable to
effectuate the provisions of the Plan and this Award. The Company may place a
“stop transfer” order against shares of the Common Stock issued pursuant to this
Award until all restrictions and conditions set forth in the Plan or this
Agreement and in the legends referred to in this Section 9 have been complied
with.

3



--------------------------------------------------------------------------------



 



          10. Shareholder Rights.

          The Grantee shall have no rights of a shareholder with respect to
shares of Common Stock subject to the Award unless and until such time as the
Award has been paid pursuant to Section 5 and shares of Common Stock have been
transferred to the Grantee.

          11. Successors and Assigns.

          This Agreement shall bind and inure to the benefit of and be
enforceable by the Grantee, the Company and their respective permitted
successors and assigns (including personal representatives, heirs and legatees),
except that the Grantee may not assign any rights or obligations under this
Agreement except to the extent and in the manner expressly permitted herein.

          12. No Service Guaranteed.

          No provision of this Restricted Stock Unit Agreement shall confer any
right upon the Grantee to continued service with the Company.

          13. Governing Law.

          This Restricted Stock Unit Agreement shall be governed by, construed,
and enforced in accordance with the laws of the State of Texas.

          14. Amendment.

          This Agreement cannot be modified, altered or amended except by an
agreement, in writing, signed by both the Company and the Grantee.

4



--------------------------------------------------------------------------------



 



                                      EAGLE MATERIALS INC.        
 
                           
Date:
      By:                        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


              Name:                

             

--------------------------------------------------------------------------------

           

              Title:                

             

--------------------------------------------------------------------------------

           

          The Grantee hereby accepts the foregoing Restricted Stock Unit
Agreement, subject to the terms and provisions of the Plan and administrative
interpretations thereof referred to above.

                              OPTIONEE:
 
                   
Date:
                       

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


          [name]        
 
                   

          Grantee’s Address:        
 
                   

         

--------------------------------------------------------------------------------

               

         

--------------------------------------------------------------------------------

               

         

--------------------------------------------------------------------------------

       

5



--------------------------------------------------------------------------------



 



Exhibit A

Change in Control

          For the purpose of this Agreement, a “Change of Control” shall mean
the occurrence of any of the following events:

          (a) The acquisition by any Person of beneficial ownership of
securities of the Company (including any such acquisition of beneficial
ownership deemed to have occurred pursuant to Rule 13d-5 under the Exchange Act)
if, immediately thereafter, such Person is the beneficial owner of (i) 50% or
more of the total number of outstanding shares of any single class of Company
Common Stock or (ii) 40% or more of the total number of outstanding shares of
all classes of Company Common Stock, unless such acquisition is made
(a) directly from the Company in a transaction approved by a majority of the
members of the Incumbent Board or (b) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company;

          (b) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (or who is otherwise designated as a member
of the Incumbent Board by such a vote) shall be considered as though such
individual were a member of the Incumbent Board, except that any such individual
shall not be considered a member of the Incumbent Board if his or her initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such term is used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board;

          (c) The consummation of a Business Combination, unless, immediately
following such Business Combination, (i) more than 50% of both the total number
of then outstanding shares of common stock of the parent corporation resulting
from such Business Combination and the combined voting power of the then
outstanding voting securities of such parent corporation entitled to vote
generally in the election of directors will be (or is) then beneficially owned,
directly or indirectly, by all or substantially all of the Persons who were the
beneficial owners, respectively, of the outstanding shares of Company Common
Stock immediately prior to such Business Combination in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the outstanding shares of Company Common Stock, (ii) no Person (other than any
employee benefit plan (or related trust) of the Company or any corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 40% or more of the total number of then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (iii) at
least a majority of the members of the board of directors of the parent
corporation resulting from such Business Combination were members of the
Incumbent Board immediately prior to the consummation of such Business
Combination; or

A-1



--------------------------------------------------------------------------------



 



          (d) Approval by the Board and the shareholders of the Company of (i) a
complete liquidation or dissolution of the Company or (ii) a Major Asset
Disposition (or, if there is no such approval by shareholders, consummation of
such Major Asset Disposition) unless, immediately following such Major Asset
Disposition, (A) Persons that were beneficial owners of the outstanding shares
of Company Common Stock immediately prior to such Major Asset Disposition
beneficially own, directly or indirectly, more than 50% of the total number of
then outstanding shares of common stock and the combined voting power of the
then outstanding shares of voting stock of the Company (if it continues to
exist) and of the Acquiring Entity in substantially the same proportions as
their ownership immediately prior to such Major Asset Disposition of the
outstanding shares of Company Common Stock; (B) no Person (other than any
employee benefit plan (or related trust) of the Company or such entity)
beneficially owns, directly or indirectly, 40% or more of the then outstanding
shares of common stock or the combined voting power of the then outstanding
voting securities of the Company (if it continues to exist) and of the Acquiring
Entity entitled to vote generally in the election of directors and (C) at least
a majority of the members of the Board of the Company (if it continues to exist)
and of the Acquiring Entity were members of the Incumbent Board at the time of
the execution of the initial agreement or action of the Board providing for such
Major Asset Disposition.

          For purposes of the foregoing,

     (i) the term “Person” means an individual, entity or group;

     (ii) the term “group” is used as it is defined for purposes of
Section 13(d)(3) of the Exchange Act;

     (iii) the terms “beneficial owner”, “beneficially ownership” and
“beneficially own” are used as defined for purposes of Rule 13d-3 under the
Exchange Act;

     (iv) the term “Business Combination” means (x) a merger, consolidation or
share exchange involving the Company or its stock or (y) an acquisition by the
Company, directly or through one or more subsidiaries, of another entity or its
stock or assets;

     (v) the term “Company Common Stock” shall mean the Common Stock, par value
$.01 per share, of the Company and the Class B Common Stock, par value $.01 per
share, of the Company (or, if the content requires, shall mean either such
class);

     (vi) the term “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

     (vii) the phrase “parent corporation resulting from a Business Combination”
means the Company if its stock is not acquired or converted in the Business
Combination and otherwise means the entity which as a result of such Business
Combination owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries;

A-2



--------------------------------------------------------------------------------



 



     (viii) the term “Major Asset Disposition” means the sale or other
disposition in one transaction or a series of related transactions of 50% or
more of the assets of the Company and its subsidiaries on a consolidated basis;
and any specified percentage or portion of the assets of the Company shall be
based on fair market value, as determined by a majority of the members of the
Incumbent Board;

     (ix) the term “Acquiring Entity” means the entity that acquires the largest
portion of the assets sold or otherwise disposed of in a Major Asset Disposition
(or the entity, if any, that owns a majority of the outstanding voting stock of
such acquiring entity entitled to vote generally in the election of directors or
members of a comparable governing body); and

     (x) the phrase “substantially the same proportions,” when used with
reference to ownership interests in the parent corporation resulting from a
Business Combination or in an Acquiring Entity, means substantially in
proportion to the number of shares of Company Common Stock beneficially owned by
the applicable Persons immediately prior to the Business Combination or Major
Asset Disposition, but is not to be construed in such a manner as to require
that the same ratio or number of shares of such parent corporation or Acquiring
Entity be issued, paid or delivered in exchange for or in respect of the shares
of each class of Company Common Stock.

A-3